Title: From Thomas Jefferson to Enoch Edwards, 8 May 1793
From: Jefferson, Thomas
To: Edwards, Enoch



Sir
Philadelphia May. 8. 1793.

It was under the idea that you meant to go to England only that I gave you a letter only to that country. I have now the honor to inclose you one for Mr. Morris and another for Mr. Brissot. The former is a letter of mere general introduction, because you will find Mr. Morris living in the country at some distance from Paris, and consequently not in the way of being much seen by you. The letter to Mr. Brissot is more particular. I have addressed you to him because he speaks English well, knows this country, loves it, and is a true disciple of liberty. I have taken the liberty of referring him to you for a true state of republicanism here, and for the characters, objects, numbers and force of our parties. It is really interesting that these should be well understood in France, and particularly by their government. Particular circumstances have generated suspicions among them that we are swerving from our republicanism. Nobody is more capable of being set to rights on this subject, or more disposed to be so than Mr. Brissot. I hope therefore you will take some pains to make him master of the state of things, persons and principles here, that he may explain them to others, and understand the train of our proceedings hereafter. Do not be deterred in London for your personal safety in France. You will be as safe there as here. Wishing you a pleasant journey & happy return I am with great esteem & respect Sir your most obedt. humble servt

Th: Jefferson

